Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The Office notes the applicant has field amendments to the specification 02/03/2021 (see the figure below for a sample of the amendment):

    PNG
    media_image1.png
    877
    662
    media_image1.png
    Greyscale

new Paragraph [0034] of the amendment which is intended to be placed between current Para. [0033] and [0034]. Additionally, notice that there would be two instances of Para. [0034] identical information. Lastly, current paragraphs [0043] and [0044] appears to already include the amendments addressed in the amended specification. The Office suggests that the current specification and amendments to the specification are verified for accuracy since some of the amendments either conflict with the present specification or they appear to be already implemented in the original specification. The Office suggests that a complete clean copy of the specification and a marked up copy of the specification are filed.     
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 L4 “an open position”, however, intervening claim 24 already recites this limitation in L12. It is unclear and indefinite if the latter recitation of claim 33 is the same as the previous recitation in claim 24 or if they are distinct. Based on the disclosure, the Office will assume that they are the same limitation. The Office suggests that claim 33 L4 is amended to –the open position—to overcome this rejection.
Claim(s) 34-37, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,907,759.
Although the claims at issue are not identical, they are not patentably distinct from each other because the device of the claims of the patent either explicitly or implicitly anticipates all the limitations of the present application and/or any missing structure or detail would be obvious over the claims of the patent themselves. See for example, claim 24 of the application which generally claims “a fluid coupling comprising a first tubular, a second tubular, a feather, wherein the feather is biased to be in a closed position and a trigger” whereas claim 1 of the patent generally claims “a fluid coupling comprising a first tubular, a second tubular, a feather, a spring wherein the spring being loaded to actuate movement of the feather between an open position and a closed position and a trigger”. Notice that the difference between claim 1 of the parent and claim 24 of the application is that claim 24 of the application broadly claims that the feather is biased to be in a closed position, whereas claim 1 of the patent is more specific to the structure that biases the feather via the inclusion of the spring and its function. Similarly, claims 25-45 of the application mimics claims 2-22 of the patent with the claims of the patent being more specific than the claims of the current application. Following the rationale in In re Goodman cited in the preceding paragraph, where the applicant has once been granted a patent containing a claim for the specific or narrower invention, the applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Note that since the claims of the application are anticipated by the claims of the patent and since anticipation is the epitome of obviousness, then the claims of the application are obvious over the claims of the patent.

Allowable Subject Matter
Claims 24-45 would be allowable pending the resolution to the Double Patenting rejection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
As it was mentioned in the parent application, the closest prior art are: MIB (ITMI 20092146), Thomson (EP 0053110), Allread (US 4,090,524), Thomson (US 4,326,555, referred from hereon as “Thom”) and Allread (US 4,119,111, referred from hereon as “Al”) and Radford (US 4,607,710). Radford teaches at first glance what appears to be some sort device having similar structure to applicant’s invention by having a petal valve in a pipe capable of both axial translation and pivoting similar to applicant's claimed invention. However, upon closer inspection of the disclosure, the device of Radford is not directed to a fluid coupling but rather to an earth-boring tool for extracting a core sample. Allread and Al teaches of frangible valved fittings that comprises a pivoting valve with at least one “flap” or “petal” acting as a valve that is actuated to the closed position when a disconnection of the coupling occurs. MIB, Thomson and Thom teaches of breakaway couplings that comprises at least two tube/pipes coupled via a frangible fastener and having a plurality of spring-biased pivoting petals that form a valve capable of shutting off should a break-away condition occurs with similar structure and function as applicant’s invention. However, notice that petals/flaps of the relevant prior art are only capable of As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of a coupling (200) that comprises a first tubular (201), a second tubular (202), a feather (204), a trigger (203) and a guide (208) in combination with all the limitations as claimed in claims 24-45 and as shown in at least Figs. 2A-2B of the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753